Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 1 of 19 PageID #:31247




                            EXHIBIT 8
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 2 of 19 PageID #:31248

                                                                                                                                                         USOO5958456A
  United States Patent (19)                                                                                                            11 Patent Number:                                                                   5,958,456
  Baichwal et al.                                                                                                                      (45) Date of Patent:                                                  *Sep. 28, 1999

   54      CONTROLLED RELEASE FORMULATION                                                                                              4,940,587 7/1990 Jenkins et al. .......................... 424/480
           (ALBUTEROL)                                                                                                                 4.942,040 7/1990 Ragnarsson et al. ................... 424/486
                                                                                                                                       4,973,469 11/1990 Mulligan et al. ....................... 424/461
   75 Inventors: Anand Baichwal, Wappingers Falls,                                                                                     $2.
                                                                                                                                       2Y- -
                                                                                                                                             3.1.                        wal et al. ....................... 3.
                                                                                                                                                                  Cll . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                 R Troy W. McCall, New Milford,                                                                        5,019,397 5/1991 Wong et al. .                                                                                 424/473
                                                                                                                                       5,051.263 9/1991 Barry et al. ............................. 424/490
                                                                                                                                       5,071,642 12/1991 Lahr et al. .............................. 424/474
   73      Assignee: Edward Mendell Co., Inc., Patterson,                                                                              5,128,143 7/1992 Baichwal et al. ....................... 424/464
                                 N.Y.                                                                                                  5,132,116      7/1992 Sournac et al. ......................... 424/469
                                                                                                                                       5,133,974      7/1992 Paradissis et al. ...................... 424/480
   *       Notice:               This patent is Subject to a terminal dis-                                                             5,135,757 8/1992 Baichwal et al. ...                                                                      . 424/465
                                 claimer.                                                                                              5,145,683 9/1992 Rhodes ............                                                                    ... 424/451
                                                                                                                                       5,169,638 12/1992 Dennis et al. ......                                                                      424/457
                                                                                                                                       5,215,758      6/1993 Krishnamurthy ....................... 424/488
   21      Appl. No.: 08/886,496                                                                                                       5,264,459     11/1993 Chelmicka-Schorr et al.                  514/646
   22      Filed:     Jul. 1, 1997                                                                                                     5,273,760     12/1993 Oshlack et al. ......................... 424/480
                                                                                                                                       5,286,493      2/1994 Oshlack et al. ......................... 424/468
                      Related U.S. Application Data                                                                                    5,356,467     10/1994 Oshlack et al. .                       . 106/153
                                                                                                                                       5,455,046 10/1995 Baichwal ........                                                                     ... 424/457
   63      Continuation of application No. 08/553,008, Nov. 3, 1995,                                                                   5,662.933 9/1997 Baichwal et al. ....................... 424/457
           Pat. No. 5,662.933, which is a continuation-in-part of appli
           cation No. 08/118,924, Sep. 9, 1993, Pat. No. 5,455,046.                                                                            FOREIGN PATENT DOCUMENTS
                       6                                                                                                                1288049       8/1991     Canada.
                              - - - - - - - - - - - - - - - - - - - - - - - - - - -424/489. - - - - - - - - - - - - A61s :              0357793       3/1990     European Pat. Off..
   52)        OX O   -- O    - --- ---------- --- --- ------         f489: 424/488; 424/457;                                            0232155       8/1997     European Pat. Off..

                                                                                                        424/468                    WO8902738          4/1989 WIPO.
   58      Field of Search ..................................... 424/489, 488,                                                     WO9206680 4/1992 WIPO.
                                                                                             424/457, 468
                                                                                                     /457,                    Primary Examiner Thurman K. Page
   56)                                 References Cited                                                                       ASSistant Examiner William E. Benston, Jr.
                                                                                                                              Attorney, Agent, or Firm-Davidson, Davidson                                                                                  &
                        U.S. PATENT DOCUMENTS                                                                                     Kappel, LLC
         4,412,986          11/1983 Kawata et al. ............................ 424/80                                             57                           ABSTRACT
         4.562,069          12/1985 Hegasy et al. ............................ 424/80
         4,673,564           6/1987 Kawata et al. .......................... 424/494                                          A Sustained release pharmaceutical formulation and meth
         4,764,382           8/1988 Kydonieus et al. .................... 424/449                                             ods of making and using the same are provided. The
         4.765,990 8/1988 Sugimoto et al...                                                         r 29                          sustained release pharmaceutical formulation includes a
         4,792,450 12/1988 Kydonieus et al. ..                                                      ... 424/449                   Sustained release excipient including a gelling agent, an inert
         4,792,452 12/1988 Howard et al. ...                                                        ... 424/475                   pharmaceutical diluent, an optional hydrophobic material
         4,808,413 2/1989 Joshi et al.....                                                           ... 424/458                    d/or hvdrophobi                             d                    di                             f                    ined
         4,851,229 7/1989 Magruder et al.                                                           ... 424/457                   and/or y rop o 1c coating, and a medicament for Sustaine
         4,867,985 9/1989 Heafield et al. ..                                                              424,461                 Oral administration.
         4,892,741           1/1990 Ohm et al. ...                                                  ... 424/479
         4,904,699 2/1990 Bauer ...................................... 514/972                                                                     16 Claims, 3 Drawing Sheets

                                                                                         OO

                                                                                         8O

                                                                                         6O
                                                  %DSSOLVED
                                                                                          4O

                                                                                          2O

                                                                                             O
                                                                                                  O                          4.                  8                   12
                                                                                                                                   TIME (hours)

                                                                                                       -O-MERxTM-Abutero
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 3 of 19 PageID #:31249


  U.S. Patent              Sep. 28, 1999      Sheet 1 of 3          5,958,456




                         OO

                         8O

                         6O
     %DISSOLVED



                          2O


                               O             4.              8              2
                                                  TIME (hours)

                                   -O-TIMERxTM-Albuferol



                                    A/G. /
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 4 of 19 PageID #:31250


  U.S. Patent               Sep. 28, 1999        Sheet 2 of 3       5,958,456




                      OO




    %DISSOLVED
                       4O

                       2O


                            O               4.                  8        2

                                            TIME(hours)
                            -O-TIMERx"-Albuferol




                                  A/G 2
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 5 of 19 PageID #:31251


  U.S. Patent              Sep. 28, 1999       Sheet 3 of 3         5,958,456




                          2

                          O

                          8

       PASMA              6
       CONCENTRATION
       (ng /mL)
                          4.

                          2

                          O
                               O           6         2        8          24
                                               TIME (hours)

                         -o-TIMERx"-Albuferol: fasted
                        -O-TIMERx"-Albufero: fed



                                    A/G 3
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 6 of 19 PageID #:31252


                                                            5,958,456
                                1                                                                   2
       CONTROLLED RELEASE FORMULATION                                    homopolysaccharide Such as, e.g., Xanthan gum, a
                        (ALBUTEROL)                                      heteropolysaccharide, Such as, e.g., locust bean gum,
                                                                         together with an inert diluent and a pharmacologically
             CROSS REFERENCE TO RELATED                                  acceptable hydrophobic material, So as to provide an
                    APPLICATIONS                                         improvement in controlled release properties for Such an
                                                                         active medicament.
    This application is a continuation of U.S. Ser. No. 08/553,
  008, filed Nov. 3, 1995, now U.S. Pat. No. 5,662,933, which                      OBJECTS AND SUMMARY OF THE
  is a continuation-in-part of Ser. No. 08/118,924, filed Sep. 9,                           INVENTION
  1993, now U.S. Pat. No. 5,455,046.
                                                                            It is therefore an object of the present invention to provide
                 FIELD OF THE INVENTION                                  a controlled release formulation for a therapeutically active
                                                                         medicament.
     The present invention relates to controlled release formu              It is a further object of the present invention to provide a
  lations which may be blended with a wide range of thera
  peutically active medicaments and made into controlled            15   method for preparing a controlled release formulation for a
  release Solid dosage forms for oral administration.                    therapeutically active medicament.
                                                                            It is yet another object of the present invention to provide
             BACKGROUND OF THE INVENTION                                 a controlled release excipient which may be used in the
    The advantages of controlled release products are well               preparation of a Sustained release oral Solid dosage form of
  known in the pharmaceutical field and include the ability to           a therapeutically active medicament that provides an even
                                                                         rate of release of an active medicament.
  maintain a desired blood level of a medicament over a
  comparatively longer period of time while increasing patient             It is a further object of the present invention to provide a
  compliance by reducing the number administrations. These               controlled release excipient which, when combined with an
  advantages have been attained by a wide variety of methods.            effective amount of a bronchodilator, Such as albuterol, is
  For example, different hydrogels have been described for          25   Suitable for providing a Sustained release of that medicament
  use in controlled release medicines, Some of which are                 so as to provide a therapeutically effective blood level of the
  Synthetic, but most of which are Semi-synthetic or of natural          medicament for e.g., 12 or 24 hours, without allowing an
  origin. A few contain both Synthetic and non-Synthetic                 excessive early release of medication, and where the release
  material. However, Some of the Systems require Special                 kinetics are unaffected by the contents of the patient's
  proceSS and production equipment, and in addition Some of              gastrointestinal tract.
  these Systems are Susceptible to variable drug release.                   It is yet a further object of the present invention to provide
     Oral controlled release delivery systems should ideally be          a method for treating patients with an active medication in
  adaptable So that release rates and profiles can be matched            controlled release form.
  to physiological and chronotherapeutic requirements. In           35
                                                                            The above-mentioned objects and others are achieved by
  U.S. Pat. Nos. 4,994,276, 5,128,143, and 5,135,757, hereby             Virtue of the present invention, which relates in-part to a
  incorporated by reference in their entireties, it is reported          controlled release formulation comprising a therapeutically
  that a controlled release excipient which is comprised of a            effective amount of a medicament, and a controlled release
  Synergistic combination of heterodisperse polysaccharides              excipient comprising a gelling agent and a SWelling agent,
  (e.g., a heteropolysaccharide Such as Xanthan gum in com          40
                                                                         Such as, for example, a homopolysaccharide, a
  bination with a polysaccharide gum capable of croSS-linking            heteropolysaccharide, an inert diluent.
  with the heteropolysaccharide, Such as locust bean gum, in                In certain preferred embodiments of the invention, the
  an aqueous environment) is capable of being processed into             ratio of the heteropolysaccharide gum to the homopolysac
  oral Solid dosage forms using either direct compression (i.e.,         charide gum is from about 1:3 to about 3:1. More preferably,
  dry granulation), following addition of drug and lubricant        45
                                                                         the ratio is about 1:1. Preferably, the heteropolysaccharide
  powder, conventional wet granulation, or a combination of              gum includes Xanthan gum and the homopolysaccharide
  the two. The release of the medicament from the formula                gum includes locust bean gum.
  tions therein proceeded according to Zero-order or first-order            The present invention is also related to a Sustained release
  mechanisms.                                                            oral Solid dosage form for albuterol or salts or derivatives
    The controlled release excipients disclosed in U.S. Pat.        50   thereof in an amount necessary to render a therapeutic effect
  Nos. 4,994,276, 5,128,143, and 5,135,757 are commercially              in a human patient. The albuterol is present in an amount
  available under the trade name TIMERX(E) from Edward                   ranging from, e.g., about 2 through about 50% by weight of
  Mendell Co., Inc., Patterson, N.Y., which is the assignee of           the total formulation, or preferably from about 1 through
  the present invention.                                                 about 10% by weight or more preferably from about 1
     European Pat. No. 234670 B describes a controlled              55   through about 6% by weight of the total formulation.
  release pharmaceutical formulation containing Xanthan gum                 The dosage form includes an inert pharmaceutical diluent
  wherein the Xanthan gum comprises from about 7.5 to about              So that the ratio of the inert diluent to the gelling agent is
  28 percent, by weight, of the formulation except for a                 from about 1:8 to about 8:1. Preferably, the diluent is from
  formulation wherein the controlled release carrier comprises           the group consisting of a pharmaceutically acceptable
  a mixture of 15-50 parts by weight dimethylsiloxane,              60   Saccharide, polyhydric alcohol, a pre-manufactured direct
  30-100 parts by weight silicic acid, 30-100 parts by weight            compression diluent, and mixtures of any of the foregoing.
  mannans or galactans or a mixture thereof, 50-150 parts by             The diluent can also be a Saccharide Such as Sucrose,
  weight Xanthans and 5-75 parts by weight micronized                    dextrose, lactose, microcrystalline cellulose, fructose,
  Seaweed.                                                               Xylitol, Sorbitol, a Starch, and mixtures thereof.
     However, heretofore there has been no teaching of a            65      The dosage form optionally includes a pharmaceutically
  controlled release formulation providing a novel and unex              acceptable hydrophobic material. Any pharmaceutically
  pected combination of Suitable proportions of a                        acceptable hydrophobic material may be Suitably employed.
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 7 of 19 PageID #:31253


                                                             5,958,456
                                 3                                                                     4
  Suitable hydrophobic materials include                                    The resulting mixture of the Sustained release excipient
  carboxymethylcellulose, cellulose acetate phthalate, polyvi             preferably includes from about 10 to about 75 percent
  nyl acetate phthalate, hydroxypropyl-methylcellulose                    gelling agent, from about 0 to about 90% hydrophobic
  phthalate, ethylcellulose, a copolymer of acrylic and meth              material and from about 30 to about 75 percent inert diluent.
  acrylic and esters, waxes, shellac, Zein, hydrogenated veg              Thereafter, the dosage form can be tableted, granulated with
  etable oils, and mixtures of any of the foregoing. Preferably,          a pharmaceutically acceptable hydrophobic material or
  the hydrophobic material Selected from cellulose ether, a               placed in gelatine capsules. Optionally the tablet can be
  cellulose ester and an alkylcellulose, Such as ethylcellulose           coated with a hydrophobic coating to a weight gain from
  and carboxymethylcellulose. The hydrophobic material may                about 1% to about 20%.
  be included in the dosage form in an amount effective to           1O      Preferably, the medicament is albuterol or a salt or deriva
  Slow the hydration of the gelling agent when exposed to an              tive thereof in an amount effective to provide therapeutically
  environmental fluid.                                                    effective blood levels of said medicament for at least 24
     The hydrophobic material is preferably present in an                 hours.
  amount ranging from about 1 through about 90%, by weight,                  The present invention is further related to a method of
  of the Solid dosage form, and can also be present in an            15
                                                                          treating a patient comprising orally administering the SuS
  amount ranging from about 25% through about 50%, by                     tained release albuterol tablets to a patient, thereby provid
  weight, of the Solid dosage form.                                       ing therapeutically effective blood levels of the medicament
     The medicament can be any medicament for which an                    for at least about 24 hours.
  orally administered controlled release form is desired.                    By “sustained release” it is meant for purposes of the
  Preferably, the formulation is prepared to include a phar               present invention that the therapeutically active medicament
  maceutically effective amount of albuterol or a Salt or                 is released from the formulation at a controlled rate Such that
  derivative thereof.                                                     therapeutically beneficial blood levels (but below toxic
     The controlled release Solid dosage form can be prepared             levels) of the medicament are maintained over an extended
  in any conventional orally administered dosage form,               25   period of time, e.g., providing a 24 hour dosage form.
  including a tablet, as a granular form and as a granular form              The term “environmental fluid” is meant for purposes of
  administered in a gelatin capsule containing a Sufficient               the present invention to encompass, e.g., an aqueous
  amount of the granules to provide an effective dose of the              Solution, Such as that used for in-vitro dissolution testing, or
  included therapeutically active medicament. For a tablet                gastrointestinal fluid.
  dosage form, at least part of a Surface of the tablet can                  In one aspect the invention provides formulations having
  optionally be coated with a hydrophobic material to a weight            particular pharmacokinetic properties. Thus, Simply by way
  gain from about 1 to about 20 percent, by weight. Further,              of example, the invention provides formulations Suitable for
  a granular dosage form can optionally be coated with a                  oral administration that, when orally administered to a
  hydrophobic coating material to a weight gain that ranges               patient, provide a medicament plasma concentration-time
  from about 1% to about 20%. The hydrophobic material can           35   curve with an area under the curve-calculated to infinity
  be selected from, e.g., a cellulose ether, a cellulose ester and        (“AUC”), ranging from about 89 to about 150 (ng-hours/
  an alkylcellulose. The hydrophobic material can optionally              ml) or even from about 112 to about 129 (ng-hours/ml).
  be applied before, during or after the process of tableting. In         Further, the formulations according to the invention can
  addition, if there is a need for an early release of the active         provide, e.g., an AUC ranging from about 57 to about 157
  medicament, the coating can optionally be formulated to            40   (ng-hours/ml) (fasting patient) or from about 75 to about 162
  include from about 10 to about 40 percent of the total                  (ng-hours/ml) (fed patient).
  amount of the active medicament in a quick release external               In addition, for example, mean peak plasma concentra
  layer.
     The invention also relates to methods for preparing a                tions (Cmax) ranging from about 7 to about 12 ng/ml or even
                                                                          from about, 9.5 to about 12 ng/ml. are provided. Further, the
  controlled release Solid dosage form as described above for        45   formulations according to the invention can provide, e.g., a
  providing an active medicament in an amount effective for               Cmax ranging from about 4.5 to about 19 ng/ml (fasting
  treating a patient for from 12 to about 24 hours. The method            patient) or from about 6 to about 16 ng/ml (fed patient).
  includes the Steps of preparing a Sustained release excipient             In another example, time to mean peak plasma concen
  comprising from about 10 to about 99 percent by weight of
  a gelling agent comprising a heteropolysaccharide gum and          50
                                                                          tration (Tmax) ranging from about 3 to about 10 hours or
  a homopolysaccharide gum capable of cross-linking Said                  even from about 3.5 to about 8 hours are provided. Further,
  heteropolysaccharide gum when exposed to an environmen                  the formulations according to the invention can provide,
  tal fluid, the ratio of Said heteropolysaccharide gum to Said           e.g., a Tmax ranging from about 3 to about 6 hours (fasting
  homopolysaccharide gum being from about 1:3 to about 3:1,               patient) or from about 3 to about 8 hours (fed patient).
  and from about 0 to about 89 percent by weight of an inert         55     In a further example, the formulation according to the
  pharmaceutical diluent, and optionally from about 1 to 90%              invention provides, for example, ratios of AUC. (fasting
  by weight of a pharmaceutically acceptable hydrophobic                  patient) to AUC. (fed patient) that range from about 0.50 to
  material; and adding an effective amount of a medicament to             about 0.70.
  provide a final product having a ratio of medicament to                   Further Still, the formulation provides, for example ranges
  gelling agent from about 1:3 to about 1:8, So that a gel matrix    60   of Cmax (fasting patient) divided by Cmax (fed patient)
  is created.                                                             from about 0.90 to about 1.10.
     The medicament to be added is preferably albuterol or                        BRIEF DESCRIPTION OF THE FIGURES
  Salts or derivatives thereof in an amount ranging from, e.g.,
  about 2 to about 50% by weight of the total formulation, or                FIG. 1 shows a dissolution profile of an albuterol con
  preferably from about 1 to about 10% by weight or more             65   taining tablet formulated according to Table 14 and Table 15
  preferably from about 1 to about 6% by weight of the total              (Example 10) and conducted as a Type II dissolution with a
  formulation.                                                            pH change to Simulate gastric passage and Stirring at 50 rpm.
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 8 of 19 PageID #:31254


                                                            5,958,456
                                S                                                                      6
     FIG. 2 shows a dissolution profile of an albuterol con                The term "heteropolysaccharide' as used in the present
  taining tablet formulated according to Table 14 and Table 15           invention is defined as a water-Soluble polysaccharide con
  (Example 10) and conducted as a Type III dissolution with              taining two or more kinds of Sugar units, the heteropolysac
  a pH change to Simulate gastric passage and Stirring at 15             charide having a branched or helical configuration, and
  rpm.                                                                   having excellent water-wicking properties and immense
     FIG. 3 shows an albuterol plasma profile of provided by             thickening properties.
  ingestion of an albuterol containing tablet formulated                   An especially preferred heteropolysaccharide is Xanthan
  according to Table 14 and Table 15 (Example 10): Solid                 gum, which is a high molecular weight (>10) het
  circles mark curve of plasma profile in fed Subject; open              eropolysaccharide. Other preferred heteropolysaccharides
  circles mark curve of plasma profile in fasted Subject.                include derivatives of Xanthan gum, Such as deacylated
                  DETAILED DESCRIPTION                                   Xanthan gum, the carboxymethyl ether, and the propylene
    As reported in U.S. Pat. Nos. 4,994,276, 5,128,143, and              glycol ester.
  5,135,757, the disclosures of which are hereby incorporated               The homopolysaccharide gums used in the present inven
  by reference herein in their entireties, the heterodisperse       15
                                                                         tion which are capable of croSS-linking with the het
  excipient comprises a gelling agent of both hetero- and                eropolysaccharide include the galactomannans, i.e., polysac
  homo-polysaccharides which exhibit Synergism, e.g., the                charides which are composed Solely of mannose and
  combination of two or more polysaccharide gums produce a               galactose. Galactomannans which have higher proportions
  higher viscosity and faster hydration than that which would            of unsubstituted mannose regions have been found to
  be expected by either of the gums alone, the resultant gel             achieve more interaction with the heteropolysaccharide.
  being faster-forming and more rigid.                                   Locust bean gum, which has a higher ratio of mannose to
     In the present invention, it has been found that a Sustained        galactose, is especially preferred as compared to other
  release excipient comprising only the gelling agent                    galactomannans Such as guar and hydroxypropyl guar.
  (heterodisperse polysaccharides, e.g., Xanthan gum and                    The controlled release properties of the formulations of
  locust bean gum, may not be Sufficient to provide a Suitable      25   the present invention may be optimized when the ratio of
  Sustained release of an active medicament to provide a 12 or           heteropolysaccharide gum to homopolysaccharide material
  24 hour formulation, when the formulation is exposed to a              is about 1:1, although heteropolysaccharide gum in an
  fluid in an environment of use, e.g. an aqueous Solution or            amount of from about 20 to about 80 percent or more by
  gastrointestinal fluid.                                                weight of the heterodisperse polysaccharide material pro
     In certain embodiments, the present invention is related to         vides an acceptable slow release product. The combination
  the Surprising discovery that by granulating the Sustained             of any homopolysaccharide gums known to produce a
  release excipient with a Solution or dispersion of a pharma            Synergistic effect when exposed to aqueous Solutions may be
  cologically acceptable hydrophobic material prior to admix             used in accordance with the present invention. It is also
  ture of the Sustained release excipient with the medicament            possible that the type of Synergism which is present with
  and tableting, the medicament may provide therapeutically         35   regard to the gum combination of the present invention
  effective blood levels for extended periods of time, e.g.,             could also occur between two homogeneous or two het
  from about 12 to about 24 hours. The hydrophobic material              eropolysaccharides. Other acceptable gelling agents which
  is present in a range from about 0 to about 90%, by weight,            may be used in the present invention include those gelling
  of the Sustained release excipient and in a preferred                  agents well-known in the art. Examples include vegetable
  embodiment, is present in a range from about 1 to 20 percent      40   gums. Such as alginates, carrageenan, pectin, guar gum,
  of the Sustained release excipient or from about 25 to about           Xanthan           gum,            modified          Starch,
  75 percent of the Sustained release excipient.                         hydroxypropylmethylcellulose, methylcellulose, and other
     The Sustained release excipient can be granulated with a            cellulosic materials Such as Sodium carboxymethylcellulose
  pharmacologically acceptable hydrophobic material Such as,             and hydroxypropylcellulose. This list is not meant to be
  for, example, an alkylcellulose, a cellulose ether, a cellulose   45
                                                                         exclusive.
  ester. In particular, the hydrophobic material can be alkyl               The combination of Xanthan gum with locust bean gum
  cellulose such as carboxymethylcellulose (“CMC), cellu                 with or without the other homopolysaccharide gums is an
  lose acetate phthalate (“CAP), hydroxypropylmethylcellu                especially preferred gelling agent. The chemistry of certain
  lose phthalate (“HPMCP”) or a polyvinyl acetate polymer                of the ingredients comprising the excipients of the present
  such as polyvinyl acetate phthalate (“PVAP").                     50   invention Such as Xanthan gum is Such that the excipients are
     In certain preferred embodiments of the present invention,          considered to be Self-buffering agents which are Substan
  the Sustained release excipient is prepared by mixing the              tially insensitive to the solubility of the medicament and
  gelling agent and an inert diluent. The gelling agent prefer           likewise insensitive to the pH changes along the length of
  ably ranges, e.g., from about 10 to about 75 percent of the            the gastrointestinal tract.
  Sustained release excipient. Thereafter, the mixture is granu     55     The inert pharmaceutical diluent (i.e., filler) of the Sus
  lated with a Solution or dispersion of a hydrophobic material          tained release excipient preferably comprises a pharmaceu
  in an amount effective to slow the hydration of the gelling            tically acceptable Saccharide, including a monosaccharide, a
  agent without disrupting the hydrophilic matrix. Next, the             disaccharide, or a polyhydric alcohol, a pre-manufactured
  medicament is added, and the resultant mixture is tableted.            direct compression diluent, and/or mixtures of any of the
     In other preferred embodiments of the present invention,       60   foregoing. Examples of Suitable inert pharmaceutical fillers
  the tablets prepared as Set forth above are then coated with           include Sucrose, dextrose, lactose, microcrystalline
  a hydrophobic material to a weight gain from about 1 to                cellulose, fructose, Xylitol, Sorbitol, a Starch, mixtures
  about 20 percent by weight. The hydrophobic material can               thereof and the like. However, it is preferred that a soluble
  be an alkylcellulose Such as, for example, an aqueous                  pharmaceutical filler Such as lactose, dextrose, Sucrose, or
  dispersion of ethylcellulose (commercially available, for         65   mixtures thereof be used. If the mixture is to be manufac
  example, as Aquacoat(R), available from FMC or Surelease(R),           tured without a wet granulation Step, and the final product is
  available from Colorcon).                                              to be tableted, it is preferred that all or part of the inert
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 9 of 19 PageID #:31255


                                                            5,958,456
                                 7                                                                     8
  diluent comprise a pre-manufactured direct compression                 excipient in an amount from about 1 to about 20 percent by
  diluent. Such direct compression diluents are widely used in           weight. The solvent for the hydrophobic material may be an
  the pharmaceutical arts, and may be obtained from a wide               aqueous or organic Solvent, or mixtures thereof.
  variety of commercial Sources. Examples of Such pre                      Examples of commercially available alkylcelluloses are
  manufactured direct compression excipients include Emco                Aquacoat(R) (aqueous dispersion of ethylcellulose available
  cel(R) (microcrystalline cellulose, N.F.), Emdex(R) (dextrates,        from FMC), Surelease(R) (aqueous dispersion of ethylcellu
  N.F.), and Tab-Fine(R) (a number of direct-compression Sug             lose available from Colorcon). Examples of commercially
  ars including Sucrose, fructose, and dextrose), all of which           available acrylic polymerS Suitable for use as the hydropho
  are commercially available from Edward Mendell Co., Inc.,              bic material include Eudragit(R) RS and RL (copolymers of
  Patterson, N.Y.). Other direct compression diluents include            acrylic and methacrylic acid esters having a low content
  Anhydrous lactose (Lactose N.F., anhydrous direct                      (e.g., 1:20 or 1:40) of quaternary ammonium compounds).
  tableting) from Sheffield Chemical, Union, N.J. 07083;                    Once the Sustained release excipient of the present inven
  Elcems(R G-250 (Powdered cellulose, N.F.) from Degussa,                tion has been prepared, it is then possible to blend the same
  D-600 Frankfurt (Main) Germany; Maltrin(R) (Agglomerated               with the medicament, e.g., in a high shear mixer. In one
  maltodextrin) from Grain Processing Corp., Muscatine,             15
                                                                         embodiment, the formulation is prepared by dry blending
  Iowa 52761; Neosorb 60(R) (Sorbitol, N.F., direct                      the components, e.g., a heteropolysaccharide, a
  compression) from Roquette Corp., 6455th Ave., New York,               homopolysaccharide, an inert filler, and a hydrophobic
  N.Y. 10022; Nu-Tab(R) (Compressible sugar, N.F.) from                  material, optionally followed by the addition of a suitable
  Ingredient Technology, Inc., Pennsauken, N.J. 08110; Poly              amount of water, with continued blending, followed by dry
  plasdone XL(R) (Crospovidone, N.F., cross-linked                       granulation in a fluid bed dryer and then milling of the
  polyvinylpyrrolidone) from GAF Corp., New York, N.Y.                   resulting granulation product.
  10020; Primoje1(R) (Sodium starch glycolate, N.F., car                    A wide variety of therapeutically active agents can be
  boxymethyl starch) from Generichem Corp., Little Falls,                used in conjunction with the present invention. The thera
  N.J. 07424; Solka Floc(R) (Cellulose floc) from Edward                 peutically active agents (e.g., pharmaceutical agents) which
  Mendell Co., Carmel, N.Y. 10512; Fast-Flo Lactose(R)                   may be used in the compositions of the present invention
  (Lactose N.F., spray dried) from Foremost Whey Products,          25   include drugs ranging in Solubility from water Soluble to
  Baraboo, Wis. 53913 and DMV Corp., Vehgel, Holland; and                water insoluble. Examples of Such therapeutically active
  Sta-RX 1500(R) (Starch 1500) (Pregelatinized starch, N.F.,             agents include antihistamines (e.g., dimenhydrinate,
  compressible) from Colorcon, Inc., West Point, Pa. 19486.              diphenhydramine, chlorpheniramine and dexchlorphe
  However, it is preferred that a soluble pharmaceutical filler          niramine maleate), analgesics (e.g., aspirin, codeine,
  Such as lactose, dextrose, Sucrose, or mixtures thereof be             morphine, dihydromorphone, oxycodone, etc.), non
  used.                                                                  Steroidal anti-inflammatory agents (e.g., naproxyn,
     In certain embodiments of the present invention, the                diclofenac, indomethacin, ibuprofen, Sulindac), anti-emetics
  Sustained release excipient comprises from about 10 to about           (e.g., metoclopramide), anti-epileptics (e.g., phenytoin,
  99 percent by weight of a gelling agent comprising a                   me probamate and nitrazepam), vasodilators (e.g.,
  heteropolysaccharide gum and a homopolysaccharide gum             35   nifedipine, papaverine, diltiazem and nicardirine), anti
  and from about 0 to about 89 percent by weight of an inert             tussive agents and expectorants (e.g., codeine phosphate),
  pharmaceutical diluent. In other embodiments, the Sustained            anti-asthmatics (e.g. theophylline), antacids, anti
  release excipient comprises from about 10 to about 75                  Spasmodics (e.g. atropine, Scopolamine), antidiabetics (e.g.,
  percent gelling agent, and from about 30 to about 75 percent           insulin), diuretics (e.g., ethacrynic acid, bendrofluiazide),
  inert diluent. In yet other embodiments, the Sustained release    40   anti-hypotensives (e.g., propranolol, clonidine), antihyper
  excipient comprises from about 30 to about 75 percent                  tensives (e.g., clonidine, methyldopa), bronchodilators (e.g.,
  gelling agent and from about 15 to about 65 percent inert              albuterol), Steroids (e.g., hydrocortisone, triamcinolone,
  diluent.                                                               prednis one), antibiotics (e.g., tetra cycline),
     The Sustained release excipient of the present invention            antihemorrhoidals, hypnotics, psychotropics, antidiarrheals,
  may be further modified by incorporation of a hydrophobic         45   mucolytics, Sedatives, decongestants, laxatives, Vitamins,
  material which slows the hydration of the gums without                 Stimulants (including appetite Suppressants such as
  disrupting the hydrophilic matrix. This is accomplished in             phenylpropanolamine). The above list is not meant to be
  preferred embodiments of the present invention by granu                exclusive.
  lating the Sustained release excipient with the Solution or               In a preferred embodiment, the therapeutically active
  dispersion of a hydrophobic material prior to the incorpo         50   agents are Sympathomimetics Such as, dobutamine
  ration of the medicament. The hydrophobic material may be              hydrochloride, dopamine hydrochloride, ephedrine Sulfate,
  Selected from an alkylcellulose Such as ethylcellulose Such            epinephrine, fenfluramine hydrochloride, isoetharine,
  as carboxymethyl-cellulose (“CMC), other hydrophobic                   isoprote renol, mephentermine Sulfate, metaprote renol
  cellulosic materials, acrylic and/or methacrylic ester                 Sulfate, metaraminolbitartrate, methoxamine hydrochloride,
  polymers, copolymers of acrylic and methacrylic esters,           55   norepinephrine bit artrate, phenylephrine hydrochloride,
  Zein, waxes, other hydrophobic cellulosic materials, cellu             phenylpropanolamine hydrochloride, pseudoephedrine, rito
  lose acetate phthalate (“CAP), hydroxypropylmethylcellu                drine hydrochloride, terbutaline sulfate, tetrahydrozoline
  lose phthalate (“HPMCP”) or a polyvinyl acetate polymer                hydrochloride, triprolidine and pseudoephedrine, Xylometa
  such as polyvinyl acetate phthalate (“PVAP), hydrogenated              Zoline hydrochloride, isoproterenol and dobutamine as well
  vegetable oils, and any other pharmaceutically acceptable         60   as beta2 Selective adrenergic agonists, including, for
  hydrophobic material known to those skilled in the art. The            example, terbutaline, albuterol, isoetharine, pirbuterol and
  amount of hydrophobic material incorporated into the SuS               bitolterol (GOODMAN AND GILMAN's, THE PHARMA
  tained release excipient is that which is effective to slow the        COLOGICAL BASIS OF THERAPEUTICS, Eighth
  hydration of the gums without disrupting the hydrophilic               Edition, the disclosure of which is incorporated herein by
  matrix formed upon exposure to an environmental fluid.            65   reference in its entirety).
     In certain preferred embodiments of the present invention,            Generally any flavoring or food additive Such as those
  the hydrophobic material is included in the Sustained release          described in Chemicals Used in Food Processing, pub 1274
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 10 of 19 PageID #:31256


                                                               5,958,456
                                  9                                                                      10
   by the National Academy of Sciences, pages 63-258, incor                 provides a ready-to-use product in which a formulator need
   porated herein in its entirety, may be used. Generally, the              only blend the desired active medicament and an optional
   final product may include from about 0.1% to about 5% by                 lubricant with the excipient and then compress the mixture
   weight flavorant.                                                        to form slow release tablets. The excipient may comprise a
      The tablets of the present invention may also contain                 physical admix of the gums along with a Soluble excipient
   effective amounts of coloring agents, (e.g., titanium dioxide,           Such as compressible Sucrose, lactose or dextrose, although
   F.D. & C. and D. & C. dyes; see the Kirk-Othmer Encyclo                  it is preferred to granulate or agglomerate the gums with
   pedia of Chemical Technology, Vol. 5, pp. 857-884, hereby                plain (i.e., crystalline) Sucrose, lactose, dextrose, etc., to
   incorporated by reference in its entirety), Stabilizers,                 form an excipient. The granulate form has certain advan
   binders, odor controlling agents, and preservatives.                     tages including the fact that it can be optimized for flow and
      Alternatively, the inventive formulation can be utilized in           compressibility; it can be tableted, formulated in a capsule,
   other applications wherein it is not compressed. For                     extruded and Spheronized with an active medicament to
   example, the granulate can be admixed with an active                     form pellets, etc.
   ingredient and the mixture then filled into capsules. The                   The pharmaceutical excipients prepared in accordance
   granulate can further be molded into shapes other than those
   typically associated with tablets. For example, the granulate       15   with the present invention may be prepared according to any
   together with active ingredient can be molded to “fit” into a            agglomeration technique to yield an acceptable excipient
   particular area in an environment of use (e.g., an implant).             product. In dry granulation techniques, the excipients, i.e.,
   All such uses would be contemplated by those skilled in the              the desired amounts of the heteropolysaccharide gum, the
   art and are deemed to be encompassed within the Scope of                 homopolysaccharide gum, and the inert diluent are mixed
   the appended claims.                                                     with an active medicament and the mixture is then formed
     A hydrophobic material (e.g., a hydrophobic polymer)                   into tablets and the like by compression, without the addition
                                                                            of water or other solvent.
   may be dissolved in an organic Solvent or dispersed in an
   aqueous Solution. Thereafter, the hydrophobic material may                 In wet granulation techniques, the desired amounts of the
   be used to coat the granulate of medicament/Sustained               25
                                                                            heteropolysaccharide gum, the homopolysaccharide gum,
   release excipient. The granulate may be coated with the                  and the inert diluent are mixed together and thereafter a
   hydrophobic coating to a weight gain of, e.g., from about 1              moistening agent Such as Water, propylene glycol, glycerol,
   to about 20 percent, and preferably from about 5 to about 10             alcohol or the like is added to prepare a moistened mass.
   percent. The granulation is then preferably dried. Thereafter,           Next, the moistened mass is dried. The dried mass is then
   the granulate may be further formulated into an appropriate              milled with conventional equipment into granules.
   oral dosage form, for example, by compression of the                     Therefore, the excipient product is ready to use.
   resulting granulate into appropriately sized tablets, by filling            The Sustained release excipient is free-flowing and
   gelatin capsules with an appropriate amount of the granulate             directly compressible. Accordingly, the excipient may be
   (with or without compression of the granulate), as well as               mixed in the desired proportion with a therapeutically active
   use in the manufacture of other oral dosage forms known to          35   medicament and optional lubricant (dry granulation).
   those skilled in the art. This embodiment may be particularly            Alternatively, all or part of the excipient may be Subjected
   beneficial to reduce the amount of drug released during the              to a wet granulation with the active ingredient and thereafter
   initial phases of dissolution when the formulation is exposed            tableted. When the final product to be manufactured is
   to fluid in an environment of use, e.g., in vitro dissolution or         tablets, the complete mixture, in an amount Sufficient to
   in the gastrointestinal tract.                                      40   make a uniform batch of tablets, is then Subjected to
      An effective amount of any generally accepted pharma                  tableting in a conventional production Scale tableting
   ceutical lubricant, including the calcium or magnesium                   machine at normal compression pressure, i.e. about
   Soaps may be added to the above-mentioned ingredients of                 2000-1600 lbs./sq. in. However, the mixture should not be
   the excipient be added at the time the medicament is added,              compressed to Such a degree that there is Subsequent diffi
   or in any event prior to compression into a said dosage form.       45
                                                                            culty in its hydration when exposed to gastric fluid.
   An example of a Suitable lubricant is magnesium Stearate in                 One of the limitations of direct compression as a method
   an amount of about 0.5 to about 3% by weight of the solid                of tablet manufacture is the size of the tablet. If the amount
   dosage form. An especially preferred lubricant is Sodium                 of active (drug) is high, a pharmaceutical formulator may
   Stearyl fumarate, NF, commercially available under the trade             choose to wet granulate the active medicament with other
   name Pruv(E) from the Edward Mendell Co., Inc.                      50   excipients to attain a more compact tablet. Usually the
     The Sustained release excipients of the present invention              amount of filler/binder or excipients needed in wet granu
   have uniform packing characteristics over a range of differ              lation is less than that in direct compression Since the
   ent particle size distributions and are capable of processing            process of wet granulation contributes to Some extent toward
   into the final dosage form (e.g., tablets) using either direct           the desired physical properties of a tablet.
   compression, following addition of drug and lubricant               55      The average tablet size for round tablets is preferably
   powder, or conventional wet granulation.                                 about 300 mg to 750 mg and for capsule-shaped tablets
      The properties and characteristics of a specific excipient            about 750 mg to 1000 mg.
   System prepared according to the present invention is depen                 The average particle Size of the granulated excipient of
   dent in part on the individual characteristics of the homo and           the present invention ranges from about 50 microns to about
   hetero polysaccharide constituents, in terms of polymer             60   400 microns and preferably from about 185 microns to about
   Solubility, glass transition temperatures etc., as well as on the        265 microns. The particle size of the granulation is not
   Synergism both between different homo- and heteropolysac                 narrowly critical, the important parameter being that the
   charides and between the homo and heteropolysaccharides                  average particle size of the granules, must permit the for
   and the inert Saccharide constituent(s) in modifying disso               mation of a directly compressible excipient which forms
   lution fluid-excipient interactions.                                65   pharmaceutically acceptable tablets. The desired tap and
     The combination of the gelling agent (i.e., a mixture of               bulk densities of the granulation of the present invention are
   Xanthan gum and locust beam gum) with the inert diluent                  normally between from about 0.3 to about 0.8 g/ml, with an
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 11 of 19 PageID #:31257


                                                            5,958,456
                                11                                                                      12
   average density of from about 0.5 to about 0.7 g/ml. For best            The Support platform may have a thickness of, e.g., about
   results, the tablets formed from the granulations of the              2 mm if applied by compression, and about 10 u if applied
   present invention are from about 6 to about 8 kg hardness.            Via Spray-coating or immersion-coating. Generally, in
   The average flow of the granulations prepared in accordance           embodiments of the invention wherein a hydrophobic mate
   with the present invention are from about 25 to about 40              rial or enteric coating is applied to the tablets, the tablets are
   g/sec. Tablets compacted using an instrumented rotary tablet          coated to a weight gain from about 1 to about 20%, and in
   machine have been found to possess Strength profiles which            certain embodiments preferably from about 5% to about
   are largely independent of the inert Saccharide component.            10%.
   Scanning electron photomicrographs of largely tablet Sur                Materials useful in the hydrophobic coatings and Support
   faces have provided qualitative evidence of extensive plastic         platforms of the present invention include derivatives of
   deformation on compaction, both at the tablet Surface and             acrylic acid (Such as esters of acrylic acid, methacrylic acid,
   acroSS the fracture Surface, and also show evidence of                and copolymers thereof) celluloses and derivatives thereof
   Surface pores through which initial Solvent ingreSS and               (Such as ethylcellulose), polyvinylalcohols, and the like.
   Solution egreSS may occur.                                              In certain embodiments of the present invention, the tablet
     In certain embodiments of the invention, the tablet is         15
                                                                         core includes an additional dose of the medicament included
   coated with a Sufficient amount of a hydrophobic material,            in either the hydrophobic or enteric coating, or in an
   Such as, e.g., a hydrophobic polymer, to render the formu             additional Overcoating coated on the outer Surface of the
   lation capable of providing a release of the medicament Such          tablet core (without the hydrophobic or enteric coating) or as
   that a 12 or 24 hour formulation is obtained. The hydropho            a Second coating layer coated on the Surface of the base
   bic material included in the tablet coating may be the same           coating comprising the hydrophobic or enteric coating mate
   or different material as compared to the hydrophobic mate             rial. This may be desired when, for example, a loading dose
   rial which is optionally granulated with the Sustained release        of a therapeutically active agent is needed to provide thera
   excipient.                                                            peutically effective blood levels of the active agent when the
      In other embodiments of the present invention, the tablet     25
                                                                         formulation is first exposed to gastric fluid. The loading dose
   coating may comprise an enteric coating material in addition          of medicament included in the coating layer may be, e.g.,
   to or instead or the hydrophobic coating. Examples of                 from about 10% to about 40% of the total amount of
   Suitable enteric polymers include cellulose acetate phthalate,        medicament included in the formulation.
   hydroxypropylmethylcellulose phthalate, polyvinylacetate
   phthalate, methacrylic acid copolymer, shellac, hydroxypro                     Albuterol Controlled Release Formulation
   pylmethylcellulose Succinate, cellulose acetate trimellitate,           In a more preferred embodiment, the therapeutically
   and mixtures of any of the foregoing. An example of a                 active agent is albuterol, or salts or derivatives thereof (e.g.,
   Suitable commercially available enteric material is available         albuterol sulfate). Albuterol sulfate is a beta2-selective adr
   under the trade name EudragitTM L 100-555.                            energic agonist and is indicated for the relief of broncho
      In further embodiments, the dosage form may be a coating      35   Spasm in patients with reversible obstructive airway disease.
   with a hydrophilic coating in addition to or instead of the           Patient compliance and evenly maintained blood levels of
   above-mentioned coatings. An example of a Suitable mate               the active drug are important for achieving good control of
   rial which may be used for Such a hydrophilic coating is              the Symptoms of bronchoSpasm in Such patients. The half
   hydroxypropylmethylcellulose (e.g., Opadry(E), commer                 life of albuterol sulfate in the human body is only about 5
   cially available from Colorcon, West Point, Pa.).                40   hours. Thus, a controlled release form for the Sustained
      The coatings may be applied in any pharmaceutically                delivery of albuterol provides improved patient compliance
   acceptable manner known to those skilled in the art. For              by reducing the number of doses per day and also provides
   example, in one embodiment, the coating is applied via a              more consistent blood levels of albuterol for patients in need
   fluidized bed or in a coating pan. For example, the coated            of Such treatment.
   tablets may be dried, e.g., at about 60-70° C. for about 3-4     45      The albuterol controlled release formulation is composed
   hours in a coating pan. The Solvent for the hydrophobic               of Synergistic heterodisperse polysaccharides together with
   material or enteric coating may be organic, acqueous, or a            a Saccharide component. The Synergism between the homo
   mixture of an organic and an aqueous Solvent. The organic             and hetero-polysaccharide components enables the manipu
   Solvents may be, e.g., isopropyl alcohol, ethanol, and the            lation of different rate controlling mechanisms. In order to
   like, with or without water.                                     50   achieve appropriate drug release, the Saccharides were opti
      In additional embodiments of the present invention, a              mized based upon the magnitude of interactions and the ratio
   Support platform is applied to the tablets manufactured in            of one Saccharide to another.
   accordance with the present invention. Suitable Support               Preparation
   platforms are well known to those skilled in the art. An                The albuterol containing formulation according to the
   example of Suitable Support platforms is Set forth, e.g., in     55   invention is prepared, for example, by dry blending the
   U.S. Pat. No. 4,839,177, hereby incorporated by reference             components, e.g., a he teropoly Saccharide, a
   herein in its entirety. In that patent, the Support platform          homopolysaccharide, an inert filler, and a hydrophobic
   partially coats the tablet, and consists of a polymeric mate          material, followed by the addition of a suitable amount of
   rial insoluble in aqueous liquids. The Support platform may,          water, with continued blending, followed by dry granulation
   for example, be designed to maintain its impermeability          60   in a fluid bed dryer and then milling of the resulting
   characteristics during the transfer of the therapeutically            granulation product. Albuterol Sulfate, in an amount ranging
   active medicament. The Support platform may be applied to             from, e.g., about 2 through about 50% by weight of the total
   the tablets, e.g., via compression coating onto part of the           formulation, or preferably from about 1 through about 10%
   tablet Surface, by Spray coating the polymeric materials              by weight or more preferably from about 1 through about
   comprising the Support platform onto all or part of the tablet   65   6% by weight of the total formulation, is then compounded
   Surface, or by immersing the tablets in a Solution of the             with the granulation product and formed into pills, caplets or
   hydrophobic materials.                                                capsules. Whatever the formulation, it is preferred that such
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 12 of 19 PageID #:31258


                                                                5,958,456
                                13                                                                               14
   pills, caplets or capsules each contain an effective therapeu
   tic amount of albuterol or a derivative or salt thereof. Simply                                       TABLE 1-continued
   by way of example, the pills, caplets or capsules can contain
   an amount of albuterol Sulfate equivalent to about 4 to about                                       The hydrophobic polymer is
                                                                                                     carboxymethylcellulose (CMC).
   16 mg of albuterol free base per dosage unit of the free base.
   More preferably, the pills, caplets or capsules can contain an                         Component                   Example 1        Example 2
   amount of albuterol sulfate equivalent to about 8 to about 12                   3.     CMC                               1O             3O
   mg of the free base. Simply by way of comparison, 9.6 mg                        4.     Dextrose                          70             50
   of albuterol sulfate is equivalent to 8 mg of free base.                        5.     Water                             23*            23*
   Effective amounts of other pharmaceutically acceptable
   albuterol derivatives or salts thereof may be used, with the           *Removed during processing.
   amounts adjusted in proportion to the weight ranges pro
   vided for albuterol free base.                                           Next, the Sustained release excipient prepared as detailed
   Dissolution Testing                                                    above is dry blended with a desired amount of medicament
      The test formulations were evaluated under a variety of        15   (in the following examples the medicament is albuterol
   dissolution conditions to determine the effects of pH, media,          sulfate), in a V-blender for 10 minutes. A suitable amount of
   agitation and apparatus. Dissolution tests were performed              tableting lubricant PruvE) (sodium stearyl fumarate, NF,
   using a USPType III (Van Kel Bio-Dis II) apparatus. Effects            commercially available from the Edward Mendell Co., Inc.)
   of pH, agitation, polarity, enzymes and bile Salts were                for the following examples is added and the mixture is
   evaluated.                                                             blended for another 5 minutes. This final mixture is com
   Bioavailability Study                                                  pressed into tablets, each tablet containing 2.9% (Ex. 1) or
      A study was conducted to evaluate the bioavailability of            4.7% (Ex. 2) by weight, respectively, of albuterol sulfate.
   a test formulation of albuterol Sulfate using a randomized,            The tablets produced by Examples 1 and 2 weighed 334.6
   balanced, open label, Single dose, croSSOver design. The               mg and 204.7 mg, respectively. The proportions of the
   Study was performed using 12 healthy male and female              25   tablets of Examples 1 and 2 are set forth in Table 2 below.
   volunteers between the ages of 18 and 35. Blood samples                                                    TABLE 2
   were removed at 0, 0.5, 1, 2, 3, 4, 6, 8, 10, 12, 15 and 25
   hours. Except for the “fed” treatment in which the subjects                          Component                       Example 1       Example 2
   received a Standard high fat breakfast, no food was allowed                1.        SRE*                                95.6%         93.8%
   until a Standard lunch was Served four hours after the dose
                                                                              2.        Albuterol sulfate                    2.9           4.7
   was administered. The data from each time point were used                  3. Sodium stearyl fumarate                     1.5            1.5
   to derive pharmacokinetic parameters: area under plasma
   concentration-time curve (“AUC”) such as AUC0-t, AUC0                  Sustained release excipient.
   o, mean peak plasma concentration ("Cmax”) and timeA to                  Dissolution tests were then carried out on the tablets of
   mean peak plasma concentration (“Tmax”) which data con            35
   firmed that the formulation according to the invention pro             Examples 1 and 2. The dissolution tests were conducted in
   vided controlled release of albuterol Sulfate.                         an automated USP dissolution apparatus (Paddle Type II, pH
      The invention is further described in the following                 7.5 buffer, 50 rpm in 500 mL.) The results are set forth as
   examples, based upon the above described methods, which                percent release as a function of time, in hours.
   are in no way intended to limit the Scope of the invention.       40
                                                                                                              TABLE 3
                         EXAMPLES 1-2
                                                                                                                Example 1            Example 2
        Preparation of Controlled Release Formulations                                  Time (hrs)
      with Carboxymethylcellulose and Dissolution Tests              45
                                                                                         O (% release)                O.O                O.O
                              Thereon                                                    2                          28.2                3O.7
                                                                                         4                          41.5                49.5
     The Sustained release excipient was prepared by dry                                 6                          54.5                67.2
   blending the requisite amounts of Xanthan gum, locust bean                            8                          64.3                79.8
   gum, a pharmaceutically acceptable hydrophobic polymer            50
                                                                                        1O                          71.0                91.2
                                                                                        12                          78.7                96.5
   and an inert diluent in a high-speed mixer/granulator for 2                          Tablet wt (mg)             334.6               2O4.7
   minutes. While running chopperS/impellers, the water was                             Diameter (in)                3/8                 3/8
   added and the mixture was granulated for another 2 minutes.                          Hardness (Kp)                 6.5                 2.6
   The granulation was then dried in a fluid bed dryer to a loss
   on drying weight (“LOD”) of between 4 and 7%. The                 55     The tablet of Example 1, with a higher percentage of
   granulation was then milled using 20 mesh Screens. The                 Sustained release excipient, provided the most prolonged
   ingredients of the Sustained release excipients used for               release in the dissolution test.
   Examples 1-2 are set forth in Table 1 below:
                                                                                                            EXAMPLES 3-4
                              TABLE 1.                               60
                      The hydrophobic polymer is
                                                                                   Preparation of Controlled Release Formulations
                                                                               with Cellulose Acetate Phthalate and Dissolution
                    carboxymethylcellulose (CMC).                                               Tests Thereon
             Component               Example 1      Example 2               The Sustained release excipient was prepared by dry
         1. Xanthan gum                  10%           10%           65   blending the requisite amounts of Xanthan gum, locust bean
         2. Locust bean gum              1O            1O                 gum, a pharmaceutically acceptable hydrophobic polymer
                                                                          and an inert diluent as described for Examples 1-2, Supra,
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 13 of 19 PageID #:31259


                                                                           5,958,456
                                15                                                                                        16
   but with cellulose acetate phthalate (“CAP) as the hydro                         and an inert diluent as described for Examples 1-2, Supra,
   phobic polymer, as detailed by Table 4, below, for Examples                      but with polyvinyl acetate phthalate (“PVAP) as the hydro
   3 and 4.                                                                         phobic polymer, as detailed by Table 7, below, for Examples
                                                                                    5 and 6.
                                       TABLE 4
                                                                                                                        TABLE 7
                   Component                  Example 3        Example 4
                                                                                                    Component                  Example 5       Example 6
            1. Xanthan gum                           15%           15%
            2. Locust bean gum                       15            15                        1. Xanthan gum                          15%           15%
            3.         CAP                           1O            3O          1O            2. Locust bean gum                      15            15
            4.         Dextrose                      60            40                        3.     PWAP                             1O            3O
            5.         Water                         10*           17:                       4.     Dextrose                         60            40
                                                                                             5.     Water                            18*           23*
   * Removed during processing.
                                                                                    *Removed during processing.
      Next, the Sustained release excipient prepared as detailed              15
   above was dry blended with a desired amount of albuterol                            Next, the Sustained release excipient prepared as detailed
   Sulfate, as described for Examples 1-2, Supra. This final                        above was dry blended with a desired amount of albuterol
   mixture was then compressed into tablets, each tablet con                        Sulfate, as described for Examples 1-2, Supra. This final
   taining 2.9% by weight of albuterol sulfate. The tablets                         mixture was then compressed into tablets, each tablet con
   produced by Examples 3 and 4 weighed 334.6 mg. The                               taining 2.9% by weight of albuterol sulfate. The tablets
   proportions of the tablets of Examples 3 and 4 are set forth                     produced by Examples 5 and 6 weighed 334.6 mg, respec
   in Table 5 below:                                                                tively. The proportions of the tablets of Examples 5 and 6 are
                                                                                    Set forth in Table 8 below:
                                       TABLE 5
                                                                              25                                        TABLE 8
                 Component                       Example 3     Examples 4
       1.        SRE*                                95.6%        95.6%
                                                                                                  Component                      Example 5      Example 6
       2.        Albuterol sulfate                    2.9          2.9                  1.        SRE*                               95.6%        95.6%
       3. Sodium stearyl fumarate                     1.5           1.5                 2.        Albuterol sulfate                   2.9          2.9
                                                                                        3. Sodium stearyl fumarate                    1.5           1.5
   *Sustained release excipient.
                                                                                    *Sustained release excipient.
      Dissolution tests were then carried out on the tablets of
   Examples 3 and 4. The dissolution tests were conducted in                           Dissolution tests were then carried out on the tablets of
   an automated USP dissolution apparatus in Such a way as to                       Examples 5 and 6. The dissolution tests were conducted in
   model passage through the gastrointestinal tract, in the                   35    an automated USP dissolution apparatus in Such a way as to
   stomach (acid buffer with a pH of 1.5 for time: 0 though 1                       model passage through the gastrointestinal tract, in the
   hour) and in the intestines (alkaline buffer with a pH of 7.5                    stomach (acid buffer with a pH of 1.5 for time: 0 though 1
   for time: 1 through 12 hours) (Paddle Type II, 50 rpm in 500                     hour) and in the intestines (alkaline buffer with a pH of 7.5
   mL.) The results are set forth as percent release as a function                  for time: 1 through 12 hours) (Paddle Type II, 50 rpm in 500
   of time, in hours, in Table 6 below.                                       40    mL.) The results are set forth as percent release as a function
                                                                                    of time, in hours, in Table 9 below.
                                       TABLE 6
                                                                                                                        TABLE 9
                                          Example 3          Example 4
                                                                              45                                          Example 5          Example 6
                 Time (hrs)
                                                                                                  Time (hrs)
                  O (% release)               O.O                O.O
                  1.                         36.0               36.2                               O (% release)               O.O               O.O
                  2                          50.2               49.4                               1.                        36.4               36.5
                  4                          65.1               61.4                               2                         51.3               47.4
                  6                          73.5               70.7          50                   4                         66.2               57.6
                  8                          83.1               77.0                               6                         71.8               66.O
                 1O                          86.3               81.6                               8                         79.9               70.4
                 12                          91.O               86.1                              1O                         84.2               77.2
                 Tablet wt (mg)             334.6              334.6                              12                         86.4               77.7
                 Diameter (in)                3/8                3/8                              Tablet wt (mg)            334.6              334.6
                 Hardness (Kp)                 5.8                5.8         55                  Diameter (in)               3/8                3/8
                                                                                                  Hardness (Kp)                5.9                8.6
     The tablet tested in Example 4 provided the most pro
   longed release in the dissolution test.                                            The tablet tested in Example 6 provided the most pro
                                     EXAMPLES 5-6                             60
                                                                                    longed release in the dissolution test.
                                                                                                                      EXAMPLES 7-8
         Preparation of Controlled Release Formulations
        with Polyvinyl Acetate Phthalate and Dissolution                                  Preparation of Controlled Release Formulations
                                      Tests Thereon                                      with Hydroxypropylmethylcellulose Phthalate and
                                                                                                               Dissolution Tests. Thereon
     The Sustained release excipient was prepared by dry                      65
   blending the requisite amounts of Xanthan gum, locust bean                         The Sustained release excipient was prepared by dry
   gum, a pharmaceutically acceptable hydrophobic polymer                           blending the requisite amounts of Xanthan gum, locust bean
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 14 of 19 PageID #:31260


                                                                          5,958,456
                                        17                                                                                  18
   gum, a pharmaceutically acceptable hydrophobic polymer                         2 minutes of granulation after the addition of the compo
   and an inert diluent as described for Examples 1-2, Supra,                     nents (for 4 total minutes of post-addition granulation).
   but with hydroxypropylmethylcellulose phthalate                                Ethylcellulose acqueous dispersion was Substituted for water
   (“HPMCP”) as the hydrophobic polymer, as detailed by                           in the above methods. The components of the excipient for
   Table 10, below, for Examples 7 and 8.                                         Examples 9-12 are detailed by Table 13, below.
                                     TABLE 10                                                                        TABLE 13
                   Component                 Example 7       Example 8                             Component                      Excipient for Examples 9-12
            1. Xanthan gum                         15%           15%                     1. Xanthan gum                                         12%
            2. Locust bean gum                     15            15                      2. Locust bean gum                                     18
            3.         HPMCP                       1O            3O                      3.        Dextrose                                     65
            4.         Dextrose                    60            40                      4.        EAD*                                          5:
            5.         Water                       13 *          18*
                                                                                  *EAD is an ethylcellulose aqueous dispersion containing approximately 25%
   * Removed during processing.                                              15   by weight of solids. The amount added to the formulation (i.e., 5%) is solids
                                                                                  only. Available commercially as, e.g., Surelease (E), from Colorcon.
     AS for the previous examples, the Sustained release
   excipient was prepared as detailed above and then dry                              The Xanthan gum and locust bean gum was dry blended
   blended with a desired amount of albuterol Sulfate, as                         in a V-blender for 10 minutes, the dextrose was added and
   described for Examples 1-2, Supra. This final mixture was                      the mixture blended for another 5 minutes. The EAD was
   then compressed into tablets, each tablet containing 2.9% by                   then added, followed by an additional 5 minutes of blending.
   weight of albuterol sulfate. The tablets produced by                           The resulting granulation was then compressed into tablets
   Examples 7 and 8 weighed 334.6 mg, respectively. The                           with Sodium Stearyl fumarate, as a tableting lubricant. The
   proportions of the tablets of Examples 7 and 8 are set forth                   tablets were then coated with additional ethylcellulose acque
   in Table 11 below:                                                             ous dispersion. To accomplish this, ethylcellulose
                                                                             25
                                     TABLE 11                                     (Surelease(R), 400 g) was mixed with water (100 g) to form
                                                                                  an aqueous Suspension. Thereafter, the tablets were coated in
                 Component                     Example 7      Example 8           a Keith Machinery coating pan (diameter 350 mm; pan
       1.        SRE*                              95.6%        95.6%
                                                                                  Speed 20 rpm, Spray-gun nozzle 0.8 mm; tablets bed tem
       2.        Albuterol sulfate                  2.9          2.9
                                                                                  perature 40-50 C.; charge per batch 1 kg; dry air-Conair
       3. Sodium stearyl fumarate                    1.5          1.5             Prostyle 1250, 60-70° C). The tablets were coated to a
                                                                                  weight gain of about 5%.
   *Sustained release excipient.
                                                                                    The tablets weighed 181.4 mg, respectively. The propor
      The dissolution tests were conducted in an automated                        tions of the tablets are set forth in Table 14 below:
                                                                             35
   USP dissolution apparatus in Such a way as to model passage
   through the gastrointestinal tract, as described Supra for, e.g.,                                                 TABLE 1.4
   Examples 5-6. The results are Set forth as percent release as                                     Component                                        Percent
   a function of time, in hours, in Table 12 below.
                                                                                              1.     SRE*                                             8.2%
                                     TABLE 12                                40               2.     Albuterol sulfate                                5.3
                                                                                              3. Polyvinyl acetate phthalate                          5.0
                                       Example 7           Example 8                          4. Sodium stearyl fumarate                              1.5
                 Time (hrs)                                                       *Sustained release excipient.
                  O (% release)              O.O               O.O           45
                                                                                      The dissolution tests were conducted in an automated
                  1.                      33.7                32.7
                  2                       48.2                42.8                USP dissolution apparatus in Such a way as to model passage
                  4                       63.9                60.3                through the gastrointestinal tract, as described Supra for, e.g.,
                  6
                  8
                                          748
                                          79.6
                                                              71.2
                                                              74.6
                                                                                  Examples 5-6. The results are Set forth as percent release as
                 1O                       85.6                82.3           50
                                                                                  a function of time, in hours, in Table 15, below. The columns
                 12                       87.O                87.2                are identified as “Uncoated” (Ex. 9) 2% (Ex. 10), 3% (Ex.
                 Tablet wt (mg)          334.6               334.6                11) and 4% (Ex. 12) coating by weight.
                 Diameter (in)             3/8                 3/8
                 Hardness (Kp)              6.5                 8.3                                                  TABLE 1.5
                                                                             55                            Ex. 9         Ex. 10        Ex. 11               Ex. 12
      The data of Table 12 indicates that both Examples 7 and                     Time (hrs)            Uncoated          2%            3%        4% (coat % w/w)
   8 provided effective prolongation of albuterol release in the                   O (% release)               O.O         O.O           O.O                    O.O
   dissolution test.
                                                                                 1.                           41.7       11.2           O.O                   O.O
                                  EXAMPLES 9-12                                  2                            56.7       21.9           2.3                   O.O
                                                                                 4                            73.O       41.2          16.2                   4.6
                                                                             60 6                             82.5       60.3          37.1                  21.3
         Preparation of Controlled Release Formulations                          8                            87.9       74.9          54.5                  40.3
        with Ethylcellulose Coating and Dissolution Tests                       1O                            91.O       82.5          65.2                  54.O
                                      Thereon                                   12                            93.9       88.5          84.1                  67.5

      The Sustained release excipient was prepared by dry                         Tablet wt (mg) 181.4
   blending the requisite amounts of Xanthan gum, locust bean                65   Diameter (in) 38
   gum and an inert diluent as described for Examples 1-2,                        Hardness (Kp) 7.9
   Supra, but with no hydrophobic polymer, and with an extra
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 15 of 19 PageID #:31261


                                                                          5,958,456
                                     19                                                                        20
      The above table clearly indicates that a prolongation of                      above) and stirring at 15 rpm. FIG. 3 shows an albuterol
   release is obtained that is proportional to the percent of                       plasma profile of provided by ingestion of an albuterol
   hydrophobic coating, by weight.                                                  containing tablet formulated formulated according to Table
      In order to determine the differences, if any, in dissolution                 14 and Table 15 (Example 10): Solid circles mark curve of
   kinetics between a fed State and a fasting State for the Series                  plasma profile in fed Subject, open circles mark curve of
   of coated tablets as tested above in Examples 9-12, the same                     plasma profile in fasted Subjects.
   tablets were tested, in Vitro, for dissolution rates in a Solution                 Analysis of the pharmacokinetic parameters C, T,
   containing 30% peanut oil (“fed”) to model a gastrointesti                       and AUC.s (Table 18) confirms that the tested formulation
                                                                                    is an ideal candidate for a 12 hour albuterol formulation.
   nal tract with a typical dietary fat load. The control deter                     Furthermore, a comparison of the test product in the fed and
   mined the dissolution rates in a Solution lacking the fat load                   fasted States show that the test product is not significantly
   (“fasted'). The pH-time protocol (ranging from acid to                           affected by food. A delay of gastric emptying, which is
   alkaline to model digestive processes) is set forth below in                     expected in the fed State, accounts for the extended time
   Table 16, below.
                                                                                    required to reach the maximum plasma concentration.
                                TABLE 16                                       15
                                                                                                                   TABLE 1.8
                         Fed/Fast Dissolution Protocol                                                       AIbuterol Pharmacokinetics
                               “Fasted                      “Fed
                                                                                                                     TIMERX                    TIMERX
            Apparatus:         Type III                   Type III                         Parameter                  fasted                     fed
            Media:           0–1 hr pH 1.5              30% peanut oil
                             1–2 hr pH 3.5                                                 Cmax
                             2–4 hr pH 5.5                                                      cal                       10.5                       10.6
                             4–12 hr pH 7.5                                                % CV                          39.0                       31.0
            Agitation:          15 cpm                     15 cpm
            Volume:             250 mL.                    250 mL.                         Tmax
                                                                               25
                                                                                                cal                        4.5                       7.0
                                                                                           % CV                          29.0                       23.O
                                                                                           AUCInf
                                TABLE 1.7
                                                                                                cal                      113.4                     128.1
                         Fed/Fast Dissolution Results                                      % CV                          3O.O                       2O.O
                         “Fasted          “Fasted         “Fed       “Fed                                                                                    AUC
   Time (hrs)            Uncoated           2%           Uncoated        2%            Ratios                                     Cmax        Tmax            Inf
    O (% release)            O.O             O.O            O.O          O.O           TIMERX fasted:TIMERX fed                   O.98         O.64            O.89
    1.                      48.8            15.5           28.8       18.4
                                                                               35      TIMERX fed:TIMERX fasted                   1.02         1.57            1.13
    2                       68.5            28.8           49.8       39.9
    4                       87.2            49.5           91.9       78.9
                                                                                                                  Cmax       Cmax         AUCInf            AUCInf
    6                       96.1            65.9          1OO.O       97.3
                                                                                       Confidence Limits           LL         UL            LL                UL
    8                      1OO.O            80.7          1OO.O      1OO.O
   12                      1OO.O           1OO.O          1OO.O      1OO.O
                                                                                       TIMERX fed ws                89           124        102              133
                                                                               40      TIMERX fasted

         AS can be appreciated from table 17, the dissolution rates
   (in vitro) in the presence of 30% peanut oil (“Fed”) are not
   Significantly different from the dissolution rates in the                                                       TABLE 1.9
   absence of the 30% peanut oil (“Fast'), thus demonstrating                            Parameter                TIMERX-fasted               TIMERX-fed
   both the improved control of release rate provided by the 2%                45
   ethylcellulose coating and the freedom from Significant                               AUC                         57.3-156.2                   75.6-161.1
   “Fed/Fast' effects provided by the formulations of the                                Cmax                         4.6-18.4                      6.0-15.9
   present invention.                                                                    Tmax                         3.0-6.0                       3.0-8.0

                         Results and Discussion                                50
                                                                                                      Parameter                        TIMERX-fed

     FIGS. 1 and 2 show in vitro dissolution profiles for the                                         AUC                                899-1492
   product formulated according to Table 14 and Table 15                                              Cmax
                                                                                                      Tmax
                                                                                                                                         7.O-11.9
                                                                                                                                         3.0-10.O
   (Example 10) i.e., the formulation of Table 14 with a 2%
   ethylcellulose coating. The mean in Vivo plasma profile for
   the test product is provided in FIG. 3. FIG. 1 shows a                      55
                                                                                                                   Conclusion
   dissolution profile of an albuterol containing tablet formu
   lated according to Table 14 and Table 15 (Example 10) as                           From the results provided in above examples, it can be
   described above. The dissolution profile of FIG. 1 was                           Seen that the formulations according to the invention provide
   conducted as a Type II dissolution with a pH change to                           a controlled release of an active medicament Such as
   Simulate gastric and enteric passage and Stirring at 50 rpm                 60   albuterol Sulfate without any Significant differences induced
   (acid buffer with a pH of 1.5 for time: 0 though 1 hour                          by a “fed/fast' effect due to the presence of food in the
   followed by alkaline buffer with a pH of 7.5 for time: 1                         gastrointestinal tract. Accordingly, the results provide that
   through 12 hours). FIG. 2 shows a dissolution profile of an                      the tablets produced according to the invention are Suitable
   albuterol containing tablet formulated formulated according                      for delivering medicaments as an oral Solid dosage form
   to Table 14 and Table 15 as described above and conducted                   65   over a 24-hour oral period of time.
   as a Type III dissolution with a pH change to Simulate gastric                      The present invention is not to be limited in scope by the
   and enteric passage (pH profile as described by Table 16                         Specific embodiments described herein. Indeed, various
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 16 of 19 PageID #:31262


                                                              5,958,456
                                    21                                                                22
   modifications of the invention in addition to those described           albuterol equivalent to about 4 mg to about 16 mg of
   herein will become apparent to those skilled in the art from            albuterol free base.
   the foregoing description. Such modifications are intended                 11. A method of preparing a controlled release Solid
   to fall within the scope of the claims. Various publications            dosage form comprising a medicament for oral
   are cited herein, the disclosures of which are incorporated by     5    administration, the method comprising
   reference in their entireties.
     What is claimed is:                                                     preparing of a Sustained release excipient comprising
      1. A controlled release Solid dosage form for oral admin                   from about 10 to about 99 percent by weight of a
   istration of a therapeutically active medicament to a patient                 gelling agent, from about 0 to about 89 percent by
   in need thereof, comprising:                                                 weight of an inert pharmaceutical diluent, and from
      a pharmaceutically effective amount of a medicament to                     about 1 to about 90 percent by weight of a pharma
         be administered to a patient in need of Said medica                     ceutically acceptable hydrophobic material; and
        ment,                                                                adding a therapeutically effective amount of a medica
     a Sustained release excipient comprising a gelling agent,                   ment to Said excipient, Such that
                                                                      15     a final product is obtained having a ratio of Said medica
        a pharmaceutically acceptable hydrophobic material;
        and an inert pharmaceutical diluent wherein the ratio of                 ment to Said gelling agent from about 1:3 to about 1:8,
        Said inert diluent to Said gelling agent is from about 1:8              wherein Said formulation provides therapeutically
        to about 8:1, Said dosage form providing a Sustained                    effective blood levels of said medicament for at least 12
        release of Said medicament when exposed to an envi                      hours.
        ronmental fluid.                                                     12. The method of claim 11, further comprising com
      2. The controlled release Solid dosage form according to             pressing Said mixture of Said Sustained release excipient and
   claim 1 wherein Said inert diluent is Selected from the group           Said medicament into tablets.
   consisting of pharmaceutically acceptable Saccharides, poly               13. The method of claim 11, wherein said medicament is
   hydric alcohols, pre-manufactured direct compression               25   albuterol or a salt or derivative thereof.
   diluents, and mixtures of any of the foregoing.                            14. The method of claim 13, further comprising coating
      3. The controlled release Solid dosage form according to             the resultant tablets with a hydrophobic coating to a weight
   claim 1, wherein Said hydrophobic material is Selected from             gain from about 1 percent to about 20 percent.
   the group consisting of a cellulose ether, a cellulose ester and           15. A method of treating a patient with albuterol com
   an alkylcellulose.                                                      prising:
      4. The controlled release Solid dosage form according to
   claim 1, wherein Said hydrophobic material is Selected from                preparing a Sustained release excipient comprising from
   the group consisting of ethylcellulose,                                      about 10 to about 99 percent by weight of a gelling
   carboxymethylcellulose, cellulose acetate phthalate,                         agent from about 0 to about 89 percent by weight of an
   hydroxypropylmethylcellulose phthalate and a polyvinyl             35
                                                                                inert pharmaceutical diluent, and from about 1 to 90
   acetate polymer.                                                             percent by weight of a pharmaceutically acceptable
      5. The controlled release Solid dosage form according                     hydrophobic material; and
   claim 1, wherein Said hydrophobic material is present in an                adding an effective amount of albuterol or a Salt or
   amount ranging from about 25 percent to about 50 percent,                    derivative thereof to Said Sustained release excipient,
   by weight, of the Solid dosage form.                               40        tableting the resultant mixture into tablets Such that Said
      6. The controlled release Solid dosage form according to                  tablets have a ratio of albuterol to Said gelling agent
   claim 1, wherein Said medicament is a pharmaceutically                       from about 1:3 to about 1:8, such that a gel matrix is
   effective amount of albuterol or a salt or derivative thereof.
     7. The controlled release Solid dosage form according to                   created when Said tablet is exposed to gastrointestinal
   claim 1 which is a tablet.                                                   fluid and said tablet provides therapeutically effective
     8. The controlled release Solid dosage form according to         45        blood levels of albuterol for at least 12 hours; and
   claim 1, which is in granulate form.                                       administering Said tablet to a patient on a once-a-day or
      9. The controlled release Solid dosage form according to                  twice-a-day basis.
   claim 8, wherein Said granulate is coated with a hydrophobic               16. The method of claim 15, further comprising preparing
   material to a weight gain from about 1 percent to about 20         50
                                                                           Said formulation Such that it provides therapeutically effec
   percent.                                                                tive blood levels of Said medicament for at least 24 hours.
     10. The controlled release Solid dosage form according to
   claim 1, wherein the medicament comprises an amount of
    Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 17 of 19 PageID #:31263

                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.            : 5,958,456                                                                  Page 1 of 1
APPLICATION NO. : 08/886496
DATED                 : September 28, 1999
INVENTOR(S)           : Baichwal et al.

        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:

                 On the bibliographic of the patent in line 2 of the text at bracket 63, between
        “continuation in part of and “application insert --application No. 08/447.236, May 22,
        1995, U.S. Pat. No. 5,554,387, which is a divisional of -.
                 In the patent at Col. 1, line 9, between “continuation-in-part of and “Ser. No.
        insert-Ser. No. 08/447.236, filed May 22, 1995, now U.S. Pat. No. 5,554,387, which is
        a divisional of -.




                                                                    Signed and Sealed this
                                                               Fifth Day of February, 2008


                                                                                   WDJ
                                                                              JON. W. DUDAS
                                                          Director of the United States Patent and Trademark Office
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 18 of 19 PageID #:31264




                                              Disclaimer
      5,958,456 - Anand Baichwal, YERS Falls, NY (US); Troy W. McCall, New Milford, CT (US).
    CONTROLED         RELEASE FORMULATION (ALBUTEROL). Patent dated September 28, 1999. Disclaimer
    filed June 11, 2013, by the assignee, Endo Pharmaceuticals, Inc.
      Hereby disclaim complete claims 1-16 of said patent.
                                            (Official Gazette, July 16, 2013)
Case: 1:14-cv-10150 Document #: 581-10 Filed: 04/29/20 Page 19 of 19 PageID #:31265




                                            Disclaimer
    5,958,456-Anand Baichwal, Wappingers Falls, NY (US); Troy W. McCall, New Milford, CT (US).
  CONTROLLED RELEASE FORMULATION (ALBUTEROL). Patent dated September 28, 1999. Disclaimer
  filed June 11, 2013, by the assignee, Endo Pharmaceuticals, Inc.
    Hereby disclaim complete claims 1-16 of said patent.
                                   (Official Gazette, July 30, 2013)
